Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,978,746. Aside from the slight difference in wording, the patented claims contain the majority of the claimed limitations regarding the housing, strings (i.e. sets of battery cells) and coupler component with switching element which causes the coupler to move between a first and second state (see claim 1 of the patented claims). 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,893,384 and claims 1-8 of U.S. Patent No. 10,840,559 in view of Rejman et al. (US Pub 2010/0081044, newly cited). Aside from the slight difference in wording, the patented claims contain the majority of the claimed limitations regarding the housing, strings (i.e. sets of battery cells) and coupler component with switching element which causes the coupler to move between a first and second state (see claim 1 of the patented claims). 
The instant claims 6-10 and 12-20 differ from the patented claims in calling for a transport lock removably mounted at least partially outside the housing, wherein the transport lock, in a mounted position, is configured to maintain the coupler in the second position. However, Rejman et al. teach a similar device for maintaining battery cells in a disconnected state during transport of the device and the desirability to provide a transport locking mechanism including a locking bar 14 and spring 18 provided outside the battery housing which prevents the battery cells from moving from a first state to a second 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include a transport lock removable mounted outside the housing in the device of the patented claims to increase safety as taught by Rejman et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are currently broader than the patented claims.  All of the limitations of the instant claims are found in some combination of the patented dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11, 21 and 22 are rejected under 35 U.S.C. 102(a)(1 or 2) as being unpatentable over Sakakibara (US Pub 2011/0012560 newly cited).
In regard to claim 1, Sakakibara teaches a removable, secondary battery pack for providing electrical power to an electrical device (such as a power tool - figure 1 and 2, paragraph [0376-0378]), the battery pack comprising: a housing (upper case and lower case 101, 102) configured to mechanically mate with a receiving portion of the electrical device (figure 20); a first string (three modules 112 - paragraph [0404]) of battery cells 120 housed within the housing; a second string 112 of battery cells 
In regard to claim 2, at least one switching element (FET 129, 130) arranged to electrically connect the first string of battery cells to the second string of battery cells in the first position of the coupler, and electrically disconnect the first string of battery cells from the second string of battery cells in the second position of the coupler (paragraph [0480]).
In regard to claim 3, each of the first string of battery cells 112 and second string of battery cells comprises a plurality of battery cells connected in series (paragraph [0415] - serial connection of nine cells), and the at least one switching element is provided to connect the first string of battery cells and second string of battery cells in series (paragraph [0409]).
In regard to claim 4, at least one converter switch configured to switchably connect the first string of battery cells and the second string of battery cells in parallel in a third position of the coupler (switches may be opened in a particular manner so that first and third signal input terminals connect various modules in parallel - paragraph [0516]).
In regard to claim 11, when the battery pack is coupled to the electrical device, the coupler moves from the second position to the first position (see paragraph [0231] - the selector may be a switch on the housing which is activated to allow discharge).
In regard to claim 21, Sakakibara teaches a removable, secondary battery pack for providing electrical power to an electrical device, the battery pack comprising: a housing (101, 102) configured to 
In regard to claim 22, the at least one switching (field effect transistor) element comprises a network of one or more switches comprising at least one of an electronic switch, or an electro-mechanical switch or a combination thereof (paragraph [0480]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bohan Jr. et al. (US Pub 2013/0082661 newly cited).
In regard to claim 12, Bohan Jr. et al. teach a removable (i.e. mobile), secondary battery pack for providing electrical power to an electrical device, the battery pack comprising: a housing (see multiple 
a transport lock (wake up switch, transistor or simple electro-mechanical switch) mounted, wherein in a mounted position of the transport lock, the first string of battery cells is prevented from being electrically connected to the second string of battery cells inside the housing (by disabling charging/discharging port 108), and an unmounted position of the transport lock, the first string of battery cells is allowed to be electrically connected to the second string of battery cells inside the housing (see paragraphs [0015-0017] - switch may be activated during transport to disconnect cells and prevent undesirable discharge etc.).
While the prior art doesn’t teach the transport lock as being “removeably” mounted.  It is noted that the figures do not show the presence of the wake up switch (i.e. it has been removed) and it has been held that making elements adjustable or seperable is an obvious modification to the prior art (see MPEP 2144.04 Part V C. Making Separable -In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a removeably mounted wake up switch in the device of Bohan Jr. et al. as such a modification is obvious to one of ordinary skill in the prior art to allow access to the components under the switch.
In regard to claim 13, a coupler (balancing circuits 402 with current limiters 404 - paragraphs [0024-0026]; or charging and discharging field effect transistors 508, 516 - paragraphs [0030-0033], 
In regard to claim 14, the transport lock is configured to engage the coupler to lock the coupler in the second position (when sleep mode is activated, charging and discharging is prevented, thus if FET is in the OFF position such will remain off).
In regard to claim 15, at least one switch (another one of FETs 508, 620, 516) arranged to electrically connect the first string of battery cells to the second string of battery cells in the first position of the coupler, and electrically disconnect the first string of battery cells from the second string of battery cells in the second position of the coupler (paragraphs [0030-0033]).
In regard to claim 16, each of the first string of battery cells and second string of battery cells (such as blocks 102a-g) comprise a plurality of battery cells 112a-h connected in series, and the at least one switch is provided to connect the first string of battery cells and second string of battery cells in series (paragraph [0017]).
In regard to claim 17, a plurality of battery terminals (such as charging discharging ports 108) arranged along a longitudinal direction of the housing (figure 3), wherein the coupler (elements within higher level controller 802, figure 8) comprises a portion provided at least partially outside the housing (paragraph [0028]). While the prior art does not teach “at least in the second position of the coupler and is slidably moveable along the longitudinal direction of the housing”, making the controller movable mounted along the housing would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as noted above to make the controller attachable to the module regardless of the number of modules connected.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US Pub 2011/0012560) as applied to claim 1 above.
In regard to claim 5, Sakakibara teaches a plurality of battery terminals 113 oriented along a longitudinal direction of the housing (figure 13), wherein the coupler (selector as a switch - see paragraph [0230])) comprises a portion provided at least partially accessible from an exterior of the housing at least in the second position of the coupler and is slidably moveable but does not disclose the direction which the switch slides.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the switch movable along the longitudinal direction of the housing as such is one of a few available orientations for a switch to move (the others being horizontal or vertically relative to the cells of the battery pack).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US Pub 2011/0012560) as applied to claim 1 above in view of Rejman et al. (US Pub 2008/0248376 newly cited).
In regard to claim 6, Sakakibara teaches the battery pack of claim 1, but does not disclose a transport lock removeably mounted to lock the coupler in the second position.  However, Rejman et al. teach a similar battery pack comprising: a housing 4 configured to mechanically mate with a receiving portion of the electrical device 2 (figure 1 and 2); battery cells housed within the housing; and the desirability to include a transport lock (such as locking mechanism 12, locking bars 38, 40 etc.) removeably mounted, wherein in a mounted position of the transport lock, the battery cells are prevented from being electrically connected to the device, and an unmounted position of the transport lock, the battery cells are allowed to be electrically connected to the device (paragraphs [0016-0022]) which prevents undesirable discharge of the cells during transport. 

In regard to claim 7, Rejman et al. teach the transport lock (14, 38, 40) comprises a main body and at least one projection extending from the main body that engages portions of the connecting mechanism in a desired position (see figures, paragraphs cited above).  Therefore in the combination it would have been obvious that transport lock should contact the coupler and biases the coupler in the second position in order to maintain the cells in a disconnected state.
In regard to claims 8 and 9, Rejman et al. teach a plurality of terminal housing slots (recess 24, 26, 30) corresponding to a plurality of battery terminals, wherein the transport lock (38, 40, 42) is slideably mountable proximate the plurality of terminal housing slots (figures 5) and the main body of the transport lock at least partially covers the plurality of battery terminal housing slots.
In regard to claim 10, Rejman et al. teach the battery pack is prevented from being mechanically mated with the receiving portion of the electrical device when the transport lock is mounted on the housing (paragraphs [0016-0022]).



Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bohan Jr. et al. as applied to claim 12 above, in view of Rejman et al. (US Pub 2008/0248376 newly cited).
In regard to claims 18-20, Bohan Jr. et al. teach the battery pack of claim 12, but does not disclose a the transport lock is slideably mountable on the housing proximate the plurality of terminal housing slots.  However, Rejman et al. teach a similar battery pack comprising: a housing 4 configured to mechanically mate with a receiving portion of the electrical device 2 (figure 1 and 2); battery cells housed within the housing; and the desirability to include a transport lock (such as locking mechanism 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transport lock for mounting in recesses of the battery pack to keep the coupler of Bohan Jr et al. from allowing electrical connections to be made as such prevents undesirable discharge as taught by Rejman et al.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723